Abel Medrano #1743611
                              Dalhart Unit TDCJ
                                 11950 FM 998
                            Dalhart, Texas 79022

                                April 13, 2015

Abel Acosta
Clerk of Criminal Appeals
P.O. Box 12308
Austin, Texas ,78711-2308

     RE:     WR-82,939-01

     Sub: Letter of Advisory

Dear Clerk:

Enclosed     please      find Applicant's Letter of                   Advi~ory   to be filed
in   above    number     cause. Please file date stamp and bring to the
attention     of   the     Court.   Please      file               date stamp the enclosed
copy of this letterhead and return in the provided self addressed
stamped envelope.

Thank you for your assistance on this matter.

Sincerely,                                __
                                       ___.       .
                                               _... .--•   -·- .

                                                                        RECE~VED IN
                                                                       COURT Of CRIMINAl APPEALS
Abel Medrano                                                                 APR 20 2015

                                                                          Abel Acosta, Clerk



AB/
 cc: FILE
     Copy to district Attorny

Enclosure:     Self addressed stamped envelope
                             Abel Medrano #1743611
                               Dalhart Unit TDCJ
                                  11950 FM 998
                             Dalhart, Texas 79022

                                 April 13, 2015

Abel Acosta
Clerk of Criminal Appeals
P.O. Box 12308
Austin, .Texas 78711-2308
     RE:      WR-82,939-01

     Sub: Letter of Advisory

Dear Clerk:

Enclosed      please      find Applicant's Letter of Advisory to be filed
in   above     number      cause. Please file date stamp and bring to the
attentlon      of   the     Court.   Please   file   date stamp the enclosed
copy of this letterhead and return in the provided self addressed
stamped envelope.

Thank you for your assistance on this matter.

Sincerely~




Abe:l Mearano




AB/
 cc: FILE
     Copy to district Attorny

·Enclosure:     Self addressed stamped envelope
                            CAUSE NO. .WR-81939-01
                                           '

                                   IN THE

                        COURT OF CRIMINAL APPEALS

                                AUSTIN, TEXAS

EX PARTE                              §             ORIGINATING IN THE 27th

                                      §             DISTRICT COURT IN AND FOR

ABEL MEDRANO                          §             Lampasas County, Texas


                             LETTER OF ADVISORY


TO THE HONORABLE JUSTICES OF THE TEXAS COURT OF CRIMINAL APPEALS:

       COMES NOW, Abel Medrano, .TDCJ-ID #1743611, Applicant prose

in the above captioned cause and files this Letter of Advisory to

inform this Court that on April 10, 2015, Applicant.             received the

district clerk's letter stating that a copy of the State's Answer

to Applicant's Application for Writ of Habeas Corpus, §11.07, was

purportedly     sent on February 27,       2015. To date, Applicant hasn't

received     said   copy.    Applicant contends that the       ~DCJ   Mail room

logs will not reflect that any legal materials was received by the

mail room staff of the Dalhart Unit around that time frame.                Only

by Court order will the necessary records be released proving Ap-

plicant's assertion that he has never received or had an opportu-

nity   and    afforded due process to refute the State's contentions

in its Answer .. Applicant requests this Court order the records be

released. This Letter of Advisory and request within, is not made

for the purpose of delay but, so that justice is served.

                                          RESPECTFULLY SUBMITTED,




                                          Abel Medrano

                               - page l    of l -